RULEY, JUDGE:
On November 5, 1980, at approximately 4:30 p.m., claimant was driving his 1971 Mercury west on 7th Avenue, W.Va. Route 25, in Charleston, Kanawha County, at a speed of 30-35 mph. Seventh Avenue is a four-lane highway with a concrete median, and on that date, both inside lanes, eastbound and westbound, were blocked off with Type 2 barricades because sewer modification work was being carried out along that route. As claimant approached the intersection of 7th Avenue and 29th Street, a 1966 Oldsmobile driven by Marian Helms made a left turn from the eastbound lane of 7th Avenue and pulled across the westbound lane into the path of claimant. Claimant struck the Helms car which then struck two other vehicles. As a result of that accident, claimant lost $3,012.05 in automobile repairs, wages, towing fees and transportation expenses. He alleged that the accident occurred because the Type 2 barricades in the inside lanes obstructed the vision of both drivers.
Testimony failed to establish negligence on the part of the respondent. An independent contractor was responsible for placing the barricades, and the barricades themselves were placed in accordance with Department of Highways regulations. According to Dennis King, traffic engineer for the respondent, the barricades were 36 inches tall, well below the 45 inches considered standard eye level in traffic engineering design. Mr. King further testified that the contractor was required 1o prohibit left turns onto and off of 29th Street only during working hours, which ended at 4:00 p.m. The exact placement of the barricades on November 5, 1980 could not be determined.
*364It thus appears that any negligence in this accident would have to be attributed to the drivers of the vehicles involved. Since the claimant failed to establish negligence on the part of the respondent, the claim must be disallowed.
Claim disallowed.